                         IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                           BLUEFIELD

TIMOTHY WISE,

Plaintiff,

v.                                                                 Civil Action No. 1:20-cv-00056

C. MARUKA, et al.,

Defendants.



                 OBJECTIONS TO PROPOSED FINDINGS AND ORDERS

Now comes Plaintiff Timothy S. Wise pro se litigant in the above captioned case. Not being a

lawyer or having training in the law Plaintiff is unsure how to go about his objections to the

Magistrate’s Findings and Recommendations regarding form and procedure. Plaintiff will herein

state as succinctly as possible his Objections.

From initial filing to present date Plaintiff claims under oath and threat of perjury, that

Defendant’s knew of his pre existing medical history of seizure disorder and not only refused to

treat him, they began to mistreat and abuse him in retaliation of his complaints. This wanton

denial of treatment resulted in serious injuries and ongoing torture. The Plaintiffs Claims are

corroborated by the Defendants own documentation placed in Plaintiff Timothy Wise’s medical

file. There are copious documents including statements, affidavit’s and Plaintiffs medical file

which have been filed with this court. The Defendants have given their version of the facts.

Therein lies a dispute of material fact. Without giving Plaintiffs documents, statements and

affidavits’ the due consideration afforded under the law, Magistrate Aboulhosn without
justification has chosen to give credence only to what the Defendants have said and taken it on

his own authority to decide matters in favor of Defendants despite dispute in matters of material

fact. These issues should be decided by a jury. Furthermore, Plaintiff filed a request for

appointment of counsel which went completely unanswered. Plaintiff understands it is the courts

discretion whether or not to appoint counsel in prisoner cases filed pro se. Rather than respond to

Plaintiffs request for appointment of counsel the Magistrate decided to try and have the case

dismissed without further ado in direct contradiction of the law. Plaintiff hereby Objects to the

Magistrates Findings and Recommendations in regard to dismissal and asks this court to remedy

this injustice.



Timothy S. Wise (Plaintiff)

March 13, 2021
